DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. 
For claim 15, Applicant argues Delgo et al do not disclose “causing, in response to input loading a selected video file or video editing project, presentation of a grid of interactive tiles that represent video segment of the selected video file or video editing project.” The Examiner disagrees.
Paragraph 94 of Delgo et al teach when video file is initial uploading to a streaming site, e.g. title, tags, description are extracted from the video. This associated text may be used as well as the video similarity between these extracted elements in order to group them together…for ‘refine results by person’ feature. Wherein figure 3, 320 shows “refine results by person” These teaching corresponding to the claimed “causing, in response to input loading a selected video file or video editing project, presentation of a grid of interactive tiles that represent video segment of the selected video file or video editing project.”
For claim 18, Applicant argues Delgo et al do not disclose “the interactive title is configured to scrub through different thumbnails of frames of the video segment in response to input hovering over one or more parts of the interactive tile.” The Examiner disagrees. 
Paragraph 6 of Delgo et al teach “…etc. A user may click on and/or hover over a thumbnail to enlarge the thumbnail…”. So user can hover through all the thumbnails of figure 3 to enlarge the thumbnails. These teaching corresponds the claimed “the interactive title is configured to scrub through different thumbnails of frames of the video segment in response to input hovering over one or more parts of the interactive tile.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being described by Delgo et al (US 2010/0070483). 
For claim 15, Delgo et al teach a computer system comprising:
one or more hardware processors and memory configured to provide computer program instructions to the one or more hardware processors (e.g. paragraph 11: “processor”); 
a video interaction engine configured to use the one or more hardware processors to perform operations (e.g. paragraph 11, “engine”) comprising: 
causing, in response to input loading a selected video file or video editing project, presentation of a grid of interactive tiles that represent video segments of the selected video file or video editing project (e.g. figures 3, paragraph 94); 
detecting an interaction with one of the interactive tiles that represents one of the video segments (e.g. paragraph 16: “clickable hyperlink”); and Page 5 of 8Application No. 17/330,689Attorney Docket No.: P10586-US/360000 Response Filed: May 18, 2022 Reply to Office Action of: April 26, 2022 
responsive to detecting the interaction, executing an operation that involves the video segment (e.g. paragraph 16, “…playing the video starting at the scene corresponding to the selected thumbnail”). 
	For claim 17, Delgo et al teach wherein the category of the detected features comprises detected faces, detected categories of sound, detected visual scenes, or detected visual artifacts (e.g. abstract: “faces”). 
	For claim 18, Delgo et al teach the interactive tile is configured to scrub through different thumbnails of frames of the video segment in response to input hovering over one or more parts of the interactive tile. (e.g. figure 3, “Sort By”, paragraph 6: “thumbnails”). 
	For claim 19, Delgo et al teach detecting the interaction with the interactive tile comprises detecting a click or a tap on a visualization of an instance of a detected feature detected from the video segment, wherein the operation that involves the video segment comprises navigating to a portion of the video segment where the instance of the detected feature is present (e.g. paragraph 16, “…playing the video starting at the scene corresponding to the selected thumbnail” and “clickable hyperlink”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Delgo et al, as applied to claims 15, 17-19 above, and further in view of Snook (US 6400378). 
For claim 20, Delgo et al do not further disclose detecting the interaction with the interactive tile comprises detecting a drag operation dragging the interactive tile into a panel that represents a selection of video segments or detecting activation of an interaction element in the interactive tile, wherein the operation that involves the video segment comprises adding at least a portion of the video segment to the selection of video segments. Snook teaches detecting the interaction with the interactive tile comprises detecting a drag operation dragging the interactive tile into a panel that represents a selection of video segments or detecting activation of an interaction element in the interactive tile, wherein the operation that involves the video segment comprises adding at least a portion of the video segment to the selection of video segments (e.g. abstract: “…the user can drag and drop clips into the edit window which visually depicts a sequence of edited clips showing the sequence of thumbnails…”; column 6, lines 51-60: “Once in the drag mode, the drag element gets generated. The drag element is always displayed as a series of thumbnails in a single row. Once the left mouse button is released while in the drag mode the clip is dropped at the point where the left mouse button is released. If the clip is dropped within a window that knows how to accept a drag, e.g. the edit window or clipboard window, the clip gets added to the window. ”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Snook into the teaching of Delgo to simplify the clip insertion function (e.g. abstract, Snook) to improve convenience for user. 

Allowable Subject Matter
Claims 16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119. The examiner can normally be reached M-Thur: 7:00 am-5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Email: daquan.zhao1@uspto.gov.  
Phone: (571)270-1119





/DAQUAN ZHAO/Primary Examiner, Art Unit 2484